Citation Nr: 0417268	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  01 01 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability, as secondary to a service-connected lumbar spine 
disability.

2.  Entitlement to service connection for a dental 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel




INTRODUCTION

The veteran had active service from June 1967 to March 1971 
and June 1971 to October 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision of the Regional 
Office (RO) that denied the veteran's claim for entitlement 
to service connection for a cervical spine disability, as 
secondary to a service-connected lumbar spine disability and 
a May 2001 rating decision of the RO that denied the 
veteran's claim for entitlement to service connection for a 
dental disability.


FINDINGS OF FACT

1.  A cervical spine disability, as secondary to a service-
connected lumbar spine disability, has not been shown by 
competent evidence to be causally related to the veteran's 
active service.

2.  The competent evidence of record has not established that 
the veteran has a current dental disability that is causally 
related to the veteran's active service.


CONCLUSIONS OF LAW

1.  A cervical spine disability was neither caused nor 
aggravated by the veteran's service-connected lumbar spine 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.310 (2003).

2.  A dental disability was not incurred in or aggravated by 
the veteran's active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.381, 17.161 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5106, 5107, 5126 (West 2002)).  
This law eliminates the concept of a well-grounded claim, and 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
the VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim for VA 
benefits, as well as the development responsibilities of the 
claimant and of the VA.  VCAA, § 3(a), 114 Stat. 2096, 2096-
97 (2000).  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  VA 
will also request that the claimant provide any evidence in 
their possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b) (2003).  Second, the VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A (2002).  

With respect to notice, an April 2004 VA letter to the 
veteran informed him of the evidence necessary to 
substantiate his claim for entitlement to service connection 
for a cervical spine disability, as secondary to a service-
connected lumbar spine disability, as well as his and VA's 
development responsibilities.  A March 2001 VA letter 
informed the veteran of the evidence necessary to 
substantiate his claim for entitlement to service connection 
for a dental disability.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The Board observes that recent 
legislation authorizes the VA to make a decision prior to the 
expiration of the one-year VCAA notice period.  See Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision for the claim for entitlement to service 
connection for a cervical spine disability, as secondary to a 
service-connected lumbar spine disability was made prior to 
November 9, 2000, the date the VCAA was enacted.  However, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.  

In the present case, a substantially complete application 
was received for a cervical spine disability in November 
1995.  Thereafter, in a rating decision dated in June 2000, 
the benefit was denied.  Only after this rating action was 
promulgated did the AOJ, in April 2004, provide notice to 
the claimant regarding what information and evidence is 
needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and 
the need for the claimant to submit any evidence in his or 
her possession that pertains to the claim.

As the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant. 

To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  The only way the AOJ could provide 
such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
veteran to perfect the appeal to the Board.  This would not 
a reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication, especially such as in this matter 
where the claim remains in appellate status following the 
submission of a notice of disagreement.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due 
account of the rule of prejudicial error" in reviewing the 
Board's decision.  See 38 U.S.C. § 7261(b)(2); see also 
Conway v. Principi, 353 F. 3d 1363 (Fed.Cir. 2004) (There is 
no implicit exemption for the notice requirements contained 
in 38 U.S.C. § 5103(a) from the general statutory command 
set forth in section 7261(b)(2) that the Veterans Claims 
Court shall "take due account of the rule of prejudicial 
error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a 
matter which under 38 U.S.C. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made 
by the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single 
and sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  There simply is no 
"adverse determination," as discussed by the Court in 
Pelegrini, for the veteran to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); 38 C.F.R. 
§ 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in April 2004 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, ant to 
respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial 
error to the claimant

The Court in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the veteran was provided every 
opportunity to identify and submit evidence in support of her 
claims

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as VA treatment 
and examination records.  The veteran has been afforded the 
opportunity for a personal hearing on appeal.  The Board has 
carefully reviewed the veteran's statements and concludes 
that he has not identified any further evidence not already 
of record.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

The Merits of the Claims

1.  Entitlement to service connection for a cervical spine 
disability, as secondary to a service-connected lumbar spine 
disability.

Factual Background

By rating action dated in October 1975, the RO granted the 
veteran's claim for entitlement to service connection for a 
lumbar spine disability. 

In a statement received in November 1995, the veteran related 
that in the 1970's or early 1980's, he went to the 
Providence, Rhode Island VA Medical Center (VAMC) due to 
stabbing pains in the middle of his shoulder blades.  He 
indicted that x-rays taken at that time indicated that spurs 
had developed.  He also stated that he had excruciating pain 
in the spine between his shoulder blades when he turned his 
upper torso, that his neck was frequently stiff, and that his 
arm was quite painful.

The veteran submitted to a VA examination in December 1995.  
The examiner reported that the veteran's cervical spine range 
of motion was full for flexion and was limited in extension 
to three quarters the normal range of motion on both sides.  
An x-ray of the cervical spine revealed degenerative joint 
disease at C4-5 and narrowing of the neuro/foramine at C3-4 
and C4-5 on the left and C4-5 on the right.  The examiner 
diagnosed spondylosis of the cervical spine, which he noted 
was an age-related condition.  He also diagnosed the veteran 
with a history of degenerative spondylosis of the 
lumbrosacral spine, which he did not believe was "related in 
any way to [the veteran's] spondylosis of [the] cervical 
spine."  The examiner further commented that there was no 
pathology per se in the veteran's arms or shoulders and that 
it was probably secondary to right upper extremity 
radiculopathy due to cervical spondylosis.


Criteria

Secondary service connection may be granted for a disability, 
which is proximately due to, or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310 (2002).  
Secondary service connection includes instances in which an 
established service-connected disorder results in additional 
disability of another condition by means of aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 488 (1995).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003).	

Analysis

The veteran asserts that service connection is warranted for 
a cervical spine disability, as secondary to a service 
connected lumbar spine disability.  Having carefully 
considered the veteran's claim in light of the record and the 
applicable law, the Board is of the opinion that the clear 
preponderance of the evidence is against the claim and the 
appeal will be denied.

While the medical evidence of record demonstrates that the 
veteran has a current cervical spine disability, the medical 
evidence of record does not establish that the veteran's 
current cervical spine disability is proximately due to or 
the result of his service-connected lumbar spine disability.  
Indeed, in a December 1995 VA  examination, it was found that 
the cervical spine disability was due to age and was not 
related to the veteran's lumbar spine disability.  

There is no evidence to the contrary of this opinion.  That 
is, the only medical opinion of record is to the effect that 
the veteran's current cervical spine disability is not 
attributable to his service-connected lumbar spine 
disability.  Although the veteran asserts that his current 
cervical spine disability was caused by his service-connected 
lumbar spine disability, he is not competent to provide an 
opinion requiring medical knowledge, such as a question of 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The medical evidence of record is of greater 
probative value than the veteran's statements in support of 
his claim.  Accordingly, the Board finds that the competent 
evidence of record fails to establish that the veteran has a 
current cervical spine disability that is related to his 
service-connected lumbar spine disability.  Thus, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for a cervical spine 
disability, as secondary to a service-connected lumbar spine 
disability.

II.  Entitlement to service connection for a dental 
disability.

Factual Background

In a May 1967 report of medical examination, taken in 
conjunction with the veteran's enlistment examination, the 
veteran denied having a history of severe tooth or gum 
trouble.

Dental records from an initial in service dental examination 
dated in July 1967 reveal that the veteran was missing the 
following lower teeth: 32, 30, 24, 19, and 17.  The examiner 
noted that there were no restorations.  The examiner also 
indicated that the veteran had cavities on the number 4 and 5 
upper teeth and on the number 20 lower tooth.  He noted that 
there was moderate calculus and that the veteran had spaced 
anteriors.

The veteran's dental records reveal that the cavities on the 
veteran's number 4 and 5 and 21 and 20 teeth were filled in 
January 1968.

The service medical records indicate that on several 
occasions between May 1968 and May 1970, the veteran 
underwent self prophy and his teeth were scaled and polished.

A February 1971 report of medical examination reveals that 
the veteran's lower teeth numbered 31, 24,19, and 18 were 
missing and that his upper number 16 tooth and his lower 
teeth numbered 32, 29, 21, and 17 were restorable carious 
teeth.

On a May 1971 report of medical history, the veteran denied 
having a history of severe tooth or gum trouble.

An August 1971 in-service dental examination record reveals 
that the veteran had existing restorations on his upper 
number 4 and 5 teeth and lower number 20 tooth.  It was also 
recorded that the veteran's number 31, 23, 19, and 18 teeth 
were missing.  The dentist further indicated that the 
veteran's upper number 8 and 16 and lower 21 and 17 teeth 
were diseased or had abnormalities.

The remaining service medical records are silent as to any 
complaint or diagnosis of sensitivity to or trauma to the 
veteran's teeth or gums.

Post service, a September 1995 dental record reveals that the 
veteran complained of a broken tooth that was causing him 
discomfort.  The examiner noted that a clinical crown was 
missing on the number 16 tooth and that only the root 
remained.  The record reflects that the number 16 tooth was 
extracted.

A dental record dated in August 1998 reports that the veteran 
had intermittent discomfort on the number 14 and 15 teeth.  
The dentist noted that the veteran did not have any 
spontaneous pain, that there was no edema evident, and that 
there was no tenderness to percussion for palpation.  The 
dentist recommended an evaluation for extraction or other 
treatment by a civilian dentist as soon as possible.

In a statement received in August 2000, the veteran related 
that he did not have sensitive teeth prior to going into the 
service.  He asserts that he began to experience problems 
with sensitivity when he started getting his teeth cleaned in 
service and that a dentist had recently told him that his 
teeth were damaged because of being overly scraped while in 
service.

In his February 2003 substantive appeal, the veteran argued 
that he experienced trauma to his teeth when fell in the 
shower during boot camp.  He indicated that he did not seek 
medical treatment for this fall.

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2003).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003).

With specific reference to claims of service connection for 
dental trauma, treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, and periodontal disease 
will be considered service connected solely for the purpose 
of establishing eligibility for outpatient dental treatment 
as provided in 38 C.F.R. 
§ 17.161 (2003). 38 C.F.R. § 3.381(a) (2003).  The rating 
activity will consider each defective or missing tooth and 
each disease of the teeth and periodontal tissues separately 
to determine whether the condition was incurred or aggravated 
in line of duty during active service.  When applicable, the 
rating activity will determine whether the condition is due 
to combat or other in-service trauma, or whether the veteran 
was interned as a prisoner of war. 38 C.F.R. § 3.381(b) 
(2003).

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including the 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service. 
Teeth noted as normal at entry will be service connected if 
they were filled or extracted after 180 days or more of 
active service. 38 C.F.R. § 3.381(c) (2002).

Analysis

The veteran asserts that service connection is warranted for 
a dental disability.  
As noted above, a grant of service connection for a claimed 
disability is appropriate where the evidence contains 
competent evidence of a current disability, linked by 
competent evidence to military service.  Caluza, supra.  
Further, as also noted above, for claims of service 
connection involving dental trauma, whether or not the 
condition was due to combat or other in-service trauma, or 
whether the veteran's was interned as a prisoner of war will 
be taken into consideration.  

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board is of the 
opinion that the clear preponderance of the evidence is 
against the claim and the appeal will be denied.

The veteran's service medical records reveal that the veteran 
sought routine dental care, which included the treatment of 
carious and missing teeth.  However, the service dental and 
treatment records do not reveal that the veteran sustained 
any trauma to his teeth in service or in combat or that he 
was a prisoner or war.  Additionally, the record does not 
establish that the veteran ever complained of having 
sensitive teeth or gums.  

In reports of medical history dated in May 1967 and May 1971, 
the veteran denied having a history of severe tooth or gum 
trouble.  Such reports are highly probative, as they were 
specifically generated with a view towards ascertaining the 
veteran's then-current medical condition for purposes of 
diagnoses and any necessary or appropriate medical treatment.  
As such, the Board finds that the veteran has not established 
an in service dental disability.

Although the veteran contends that he has a current 
disability, he has not presented any supportive evidence of 
such a disability.  The Board notes that the medical evidence 
of record reflects that the veteran sought treatment in 
September 1995 and in August 1998 for tooth pain, which was 
treated by or recommended for extraction.  However, it is 
significant to point out that the examiners, in these dental 
examinations did not comment on or diagnose the veteran with 
a sensitive tooth or gum disability or a tooth or gum 
disability that resulted from trauma to the tooth or gums.

Reiterating, there is no evidence to support a contrary 
finding.  That is, the only evidence of record is to the 
effect that the veteran does not have a current dental 
disability that is attributable to his military service nor 
aggravated by such military service.  Although the veteran 
asserts that he has a current dental that was incurred in or 
aggravated by his military service, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The medical evidence of record is of 
greater probative value than the veteran's statements in 
support of his claim.  






Accordingly,  the Board finds that the competent evidence of 
record fails to establish that the veteran has a current 
dental disability that is related to his military service.  
Thus, the Board finds that the preponderance of the evidence 
is against the veteran's claim for service connection for a 
dental disability. 


ORDER

1.  Entitlement to a cervical spine disability, as secondary 
to a service-connected lumbar spine disability is denied.

2.  Entitlement to service connection for a dental disability 
is denied.



	                        
____________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



